In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated October 8, 1992, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, we agree with the Supreme Court’s conclusion that issues of fact exist warranting a jury’s determination as to whether the defendant bank permitted an accumulation of ice and snow to remain on the steps of its branch office for an unreasonably long time prior to the plaintiff Ronald Minore’s fall (see, Bordonaro v Bank of Blasdell, 285 NY 606; Mason v Eagles Lodge, 30 AD2d 605; Zaccardo v City of New York, 283 App Div 822). Bracken, J. P., Miller, Copertino and Hart, JJ., concur.